Title: General Orders, 20 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Totowa Friday October 20th 1780
                     Parole Tasso
                     Countersigns Tom Trip
                     Watchword Troop Troop
                  
                  For the Day TomorrowBrigadier General
                     PatersonColonel CraigeLieutenant Colonel JohnstonMajor BallardBrigade Major DarbyThe Grand Parade is changed to a field between General St Clairs
                     and General Huntington’s quarters.
                  The officer commanding the Provost guard is upon the requisition
                     of the President of a Court martial to send the Prisoners demanded under a
                     proper guard to the Court should circumstances at anytime render the making a
                     detachment from the Provost guard unsafe the officer is to acquaint the
                     President that an escort may be obtained from the troops nearest at hand.
                  At a Division General Court martial the 5th instt Colonel Ogden
                     President: Samuel Jones of Colonel Gimat’s regiment of Light Infantry was tried
                     for "Desertion and attempting to go to the enemy" found Guilty and sentenced
                     (more than two thirds of the court agreeing) to suffer Death.
                  The Commander in Chief approves the Sentence but is pleased to
                     Pardon samuel Jones upon the particular recommendation of Colonel Tupper and
                     Lieutenant Colonel Littlefield of the Regiment to which he belongs in the
                  Line.
               